Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (US 2018/0075757) in view of Ausman et al. (US 2014/0136028).
Estes discloses a system for determining a flight stage of an aircraft comprising a first sensor to detect aircraft acceleration (par. 66), a second sensor to detect aircraft pitch (par. 66), a phase of flight algorithm to receive data from the first and second sensors to determine an aircraft phase of flight (par. 66), except for specifically stating that sensor senses vibration, or that a command is generated based on the determined flight stage.
It is well known in the art to use acceleration as a measure of vibration, since these would have been functionally equivalent for the purpose of detecting aircraft engine output.
Furthermore, Ausman teaches desirability of detecting phase of flight based on pitch and engine manifold pressure and RPM, which would have been further equivalent indicators of vibration associated with engine output, and Ausman also teaches providing command to display aircraft condition responsive to determination of aircraft phase of flight (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a command as suggested by Ausman based on detected phase of flight,  and to use vibration as a phase of flight input, as an equivalent to engine output or acceleration, in conjunction 
Regarding claim 9, it is well known in the art to provide initial values of sensors for calibration purposes to determine when sensors detect changes in conditions.
Regarding claim 10, using initial threshold values of sensed signals would have been obvious to one of ordinary skill in the art before the effective date of the invention, so that sensed values could have been compared to initial threshold values to determine when specific values associated with particular flight phases were reached.
2.	Claim s 2 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. in view of Ausman et al. and Williams et al. (US 2016/0347472).
Estes and Ausman disclose an aircraft phase of flight determination system as set forth above with regard to claim 1, except for specifically stating that flight stage is takeoff, cruise, etc…
Williams teaches desirability of using pitch and other sensed conditions to detect climb, cruise or descent (par. 21).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to detect a particular phase of flight as suggested by Williams in conjunction with  a phase of flight detection system as disclosed by Estes and Ausman, in order to prioritize information to a pilot relative to the particularly detected phase.
Regarding claim 7, Williams discloses use of third sensor  to detect vertical acceleration to detect phase of flight (par. 21).
3.	Claims 3-6,8,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 13-15 are allowed.
Fagan and Royer disclose aircraft phase of flight detection systems.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689